Citation Nr: 0217989	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  98-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for Grade II tendonopathy within the flexor carpi ulnaris, 
disruption of the radial collateral ligament, and intra-
substance injury of the scapholunate ligament of the right 
wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel





INTRODUCTION

The veteran had active service from May 1966 to April 1968 
and from July 1973 to January 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which granted service 
connection for the veteran's right wrist disorder and 
assigned a noncompensable disability evaluation, effective 
from the date of receipt of his claim in September 1997.  
The September 2001 rating decision followed the veteran's 
appeal for service connection for the right wrist disability 
and a remand by the Board in September 2000 for further 
development as to the claim for service connection.  The 
current claim in regard to the propriety of the initial 0 
percent rating following the grant of service connection is 
thus a new appeal.  The veteran has withdrawn a request for 
a hearing before the Board.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran's right wrist disorder most closely 
approximates moderate damage to Muscle Group VIII without 
ankylosis or limitation of motion of the wrist in 
dorsiflexion to less than 15 degrees or in palmar flexion.


CONCLUSION OF LAW

The requirements for a 10 percent initial disability 
evaluation for a Grade II tendonopathy within the flexor 
carpi ulnaris, disruption of the radial collateral ligament, 
and intra-substance injury of the scapholunate ligament of 
the right wrist have been met.  38 U.S.C.A. § 1155, 5103A, 
5107(b) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.56, 4.71a, 4.73, Diagnostic Codes 5214-5215, 
5308 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current disability evaluation 
assigned for his right wrist disorder does not accurately 
reflect the severity of that disability.  Specifically, the 
veteran asserts that he is entitled to a compensable 
disability evaluation because he has wrist pain and 
weakness.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The 
VCAA also requires VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

First, VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence 
needed to substantiate and complete his claim.  The rating 
decision and the statement of the case issued in connection 
with the veteran's appeal, as well as additional 
correspondence to the veteran, have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reason that his claim was denied.  The RO indicated that 
it would review the information of record and determine what 
additional information is needed to process the veteran's 
claim.  The RO also informed the veteran of what the 
evidence must show in order to warrant granting a 
compensable disability evaluation for his right wrist 
disorder, as well as provided a detailed explanation of why 
a compensable evaluation was not granted.  In addition, the 
rating decision and statement of the case included the 
criteria for granting an increased rating, as well as other 
regulations pertaining to his claim.  Similarly, letters to 
the veteran, from the RO, notified the veteran as to what 
kind of information was needed from him, and what he could 
do to help his claim.  See Quartuccio v. Principi, 16 Vet. 
App.  183,187 (2002) (requiring VA to notify the veteran of 
what evidence he was required to provide and what evidence 
VA would attempt to obtain).  Accordingly, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
In addition, the veteran was afforded two VA examinations 
and a hearing before the undersigned Board Member in 
connection with his recent grant of service connection for 
his right wrist disorder.  The veteran and his 
representative have not informed the Board of any additional 
evidence that should be obtained prior to appellate review, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist has been satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92.

Generally, disability ratings are determined by evaluating 
the extent to which a veteran's service connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.1 (2002).  If two 
ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation 
in accordance with changes in a veteran's condition.  Thus, 
it is essential that the disability be considered in the 
context of the entire recorded history when determining the 
level of current impairment.  See 38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, since the issue 
here stems from the initial grant of service connection and 
the assignment of a noncompensable evaluation, the rating 
for the veteran's right wrist disorder may be "staged" in 
accordance with the evidence.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  The functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See	 38 C.F.R. 
§§ 4.40, 4.45 (2002); see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).

The veteran's service connected wrist disability has been 
characterized by the RO in the September 2001 rating 
decision as Grade II tendonopathy within the flexor carpi 
ulnaris, disruption of the radial collateral ligament, and 
intra-substance injury of the scapholunate ligament of the 
right wrist.  The veteran filed a notice of disagreement in 
October 2001 with the 0 percent rating.  The RO issued a 
statement of the case, and the veteran perfected his appeal 
in December 2001.

The RO, in granting the veteran service connection for his 
right wrist disorder, relied upon a VA examination report, 
which noted that the veteran complained of limited range of 
motion with flare-ups, negative Tinel's, and tenderness over 
the ligaments, as well as noted MRI findings.  The VA 
examiner opined that it was at least as likely as not that 
the veteran's current right wrist disorder, and resulting 
pain, were related to the veteran's complaints of right 
wrist pain during his service.  The RO also considered a 
1992 service medical record showing a permanent profile due 
to chronic wrist pain, without a diagnosis; a 1999 MRI 
showing a Grade II tendonopathy within the flexor carpi 
ulnaris, disruption of the radial collateral ligament, and 
intra-substance injury of the scapholunate ligament of the 
right wrist.  The RO also considered a 2001 private medical 
record showing a diagnosis of chronic scapholunate ligament 
tear with non-dissociate instability of the right wrist, 
without a bone abnormality.

In summary, evidence of record consists of service medical 
records, private medical records, VA medical records, and VA 
examination reports, as well as the veteran's testimony at a 
hearing before the undersigned Board Member in connection 
with the initial compensation claim.

Historically, the veteran's service medical records show 
that he complained of a finger injury with pain and swelling 
in January 1988.  A February 1988 radiology report shows 
that examination of the right 3rd digit showed a small area 
of curvilinear calcification on the anterior surface at the 
base of the second phalanx and mild soft tissue swelling at 
the joint.  The examiner noted that the soft tissue swelling 
was suspicious for a small avulsion fracture, but there were 
no other visual abnormalities of the bony structure.  

The veteran's September 1992 Report of Medical History for 
service retirement shows that the veteran reported 
experiencing swollen or painful joints and broken bones.  He 
further elaborated that he broke his middle right finger in 
February 1988 and that he had pain in his right wrist in 
certain positions or upon certain motions.  A 
contemporaneous Physical Profile indicates that the veteran 
was issued a temporary profile, "pending completion [of a] 
perm[anent] profile" for failed back syndrome and chronic 
wrist pain.  The veteran's Report of Medical Examination, 
also dated September 1992, indicates that the veteran had 
"abnormal" upper extremities, decreased range of motion of 
the right shoulder.  

The veteran was first afforded a VA examination in March 
1993.  According to the report, the veteran complained of 
some stiffness in his right wrist upon dorsiflexion since 
1992.  Examination showed dorsiflexion of the right wrist to 
50 degrees, compared with 70 degrees on the left; palmar 
flexion to 80 degrees bilaterally; ulnar deviation to 45 
degrees bilaterally; and radial deviation to 20 degrees 
bilaterally.  No diagnosis was indicated.  

A VA medical record dated September 1997 indicates that the 
veteran reported that a private physician treated him for 
his right wrist pain.

In a January 1997 medical record, V. D. Rhodes, M.D. 
reported that the veteran complained of problems with his 
right wrist.  A record dated July 1997 shows that the 
veteran complained of an inability to extend his wrist 
beyond 30 degrees and swelling over the dorsum, with 
tenderness.  The assessment was right wrist pain.  

A medical record from R. F. Salzer, M.D., dated August 1997 
reveals that the veteran complained of right wrist pain, 
which he reported was a "[chronic] 'degenerative process'."  
He also complained of dorsal swelling of the wrist and an 
inability to dorsiflex.  Physical examination showed dorsal 
swelling and marked crepitus of the wrist, with some 
instability.  There was tenderness at the triangular 
fibrocartilage complex, but no tenderness at the first 
dorsal compartment or peripheral compressive neuropathies.  
The August 1997 impression was a triangular fibrocartilage 
complex injury without interpillary instability.  An August 
1997 radiology report states that an arthrogram of the 
veteran's right wrist was unremarkable, and without evidence 
of a cartilage or ligament tear.  A September 1997 follow-up 
note indicates that the veteran had tenderness of the wrist 
at the 5th dorsal compartment, without swelling.  

A September 1998 VA medical record shows that the veteran 
complained of joint pain in his right wrist and reported 
that nothing specific could be found.    The examination was 
essentially negative, with good range of motion and negative 
x-rays.

A May 1999 MRI by the VA revealed a Grade II tendonopathy 
within the flexor carpi ulnaris, tendonopathy and/or 
tenosynovitis in the extensor pollicus brevis and adductor 
pollicus longus, disruption of the radial collateral 
ligament, and intra-substance injury of the scapholunate 
ligament.

The veteran was afforded a hearing before the undersigned 
Board Member in October 1999.  The veteran testified that he 
first noticed his right wrist pain while in service in 1988 
or 1989, and received a profile due to his pain.  He also 
testified that the pain started out as intermittent, but 
worsened, and that he had problems driving, picking up 
items, or otherwise putting pressure on his wrist.  He 
testified that he would drop things and lose control of his 
fingers.  

A November 1999 letter from Dr. Rhodes states that the 
veteran had chronic right wrist pain and that an MRI 
revealed a Grade II tendonopathy within the flexor carpi 
ulnaris, disruption of the radial collateral ligament, and 
intra-substance injury of the scapholunate ligament of the 
right wrist.  He opined that the veteran's chronic wrist 
pain had existed for many years, and was "probably 
consistent with that pain which first began in the military 
many years ago."

In April 2000, a VA medical opinion from an orthopedist was 
requested by the Board in connection with the appeal for 
service connection.  The May 2000 response indicated that a 
review of the veteran's claims file revealed that the 
veteran had a long history of right wrist pain dating back 
to his military service, persistent complaints of right 
wrist pain since service, and radiologic findings from the 
MRI which might be present in a normal aging wrist.  The 
orthopedist further indicated that he was unable to give a 
specific diagnosis for the veteran's right wrist pain.

A February 2001 record from G. J. Shealy, M.D. of Charleston 
Hand Group indicates that the veteran was right hand 
dominant and complained of right wrist pain upon use, 
intermittent swelling over the radial aspect of the wrist, 
and worsening symptoms.  Dr. Shealy noted that the veteran's 
May 1999 MRI showed an injury to the scapholunate ligament.  
Physical examination was unremarkable, except for range of 
motion.  Extension was to 50 degrees, flexion was to 60 
degrees, radial deviation was to 25 degrees, and ulnar 
deviation was to 30 degrees.  Circulation and sensation were 
intact, and there was full range of motion in the fingers.  

Dr. Shealy further reported that there was tenderness over 
the dorsal aspect of the wrist at the proximal pole of the 
scaphoid at the scapholunate articulation.  Watson's test 
was positive, the lunotriquetral ligament was intact, and 
there was no tenderness over the ulnar aspect of the wrist.  
X-rays were negative for a bone abnormality, and the 
intercarpal relationship was negative for evidence of a 
ligament injury.  Fluoroscopy with stress showed widening 
between the scaphoid and the lunate consistent with a 
chronic scapholunate ligament tear.  The impression was 
chronic scapholunate ligament tear with non-dissociative 
instability of the right wrist.  Arthroscopy of the wrist 
with repair of the scapholunate ligament was recommended.

The veteran was most recently afforded a VA examination in 
July 2001.  The veteran reported that he began experiencing 
right wrist pain after injuring his right middle finger 
during a basketball game in the late 1980s.  He complained 
of a constant, dull ache of the wrist with difficulty 
extending his fingers, particularly at the end range of 
wrist extension.  He also complained of intermittent 
stiffness in his third and fourth digits along with 
occasional wrist swelling.  He denied heat, redness, 
instability, or locking, but reported crepitus, loss of grip 
strength, and increased pain and fatigability when gripping 
or writing.  He reported treatment with wrist-splints and 
non-steroid anti-inflammatories, which he could not tolerate 
due to dyspepsia.  The veteran related that he experienced 
flare-ups, rated as a 8-9 out of 10, two to three times per 
month, for one to two days at a time, and that the flare-ups 
were precipitated by writing, gripping, or repetitive motion 
maneuvers.  Physical examination showed right wrist 
dorsiflexion of 50 degrees, compared to 70 degrees on the 
left; right wrist palmar flexion of 60 degrees, compared to 
70 degrees on the left; right wrist ulnar deviation of 32 
degrees; and right wrist radial deviation of 12 degrees.  
The veteran related that during a flare-up, his range of 
motion was limited to 30 degrees extension, with difficulty 
extending his fingers.  There was no atrophy of the hand 
intrinsics or extensor compartment.  The right upper 
extremity had good muscle tone.  Tinel's was negative over 
the median and ulnar nerves and with the wrist in a neutral 
position; there was full extension of the 
metacarpophalangeal and interphalangeal joints.  There was 
mild tenderness over the medial and lateral ulnar collateral 
ligaments and the scapholunate.  

The examiner noted that the May 1999 MRI showed a Grade II 
tendonopathy within the flexor carpi ulnaris with 
tendonopathy and/or tendosynovitis, disruption of the radial 
collateral ligament, and intra-substance injury of the 
scapholunate ligament of the right wrist.  The examiner 
further opined that it was at least as likely as not that 
the currently diagnosed right wrist pain and disability were 
related to the veteran's complaints of right wrist pain 
during service.  

The veteran's right wrist disorder has been assigned the 
noncompensable disability evaluation by analogy to the 
criteria for impairment of Muscle Group VIII.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5308.  See also 38 C.F.R. § 4.20 
(2002) (when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also 
the anatomical localization and symptomatology, are closely 
analogous).  

The muscles involved in Muscle Group VIII include muscles 
arising mainly from the external condyle of the humerus:  
extensors of the carpus, fingers, and thumb, and the 
supinator.  The functions affected by these muscles include 
extension of the wrist, fingers, and thumb, and abduction of 
the thumb.  The currently assigned noncompensable disability 
evaluation is for assignment in cases with slight 
disability.  The minimum compensable evaluation available 
under Diagnostic Code 5308 is a 10 percent rating, which is 
assigned for moderate impairment.

The Board notes that for purposes of rating muscle 
disabilities, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).  In 
rating muscle injuries under Diagnostic Codes 5301 through 
5323, such disabilities shall be classified as slight, 
moderate, moderately severe, or severe.  See 38 C.F.R. 
§ 4.56(d).  

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound 
with brief treatment and return to duty, as well as healing 
with good functional results.  There must be no evidence of 
any of the cardinal signs or symptoms of muscle disability. 
See 38 C.F.R. § 4.56 (d)(1)(ii).  The objective findings 
must show that there is a minimal scar, and must be negative 
for evidence of a fascia defect, atrophy, or impaired tonus, 
as well as be negative for impairment of function or 
retained metallic fragments in the muscle tissue.  See 
38 C.F.R. § 4.56 (d)(1)(iii).

In comparison, a "moderate" muscle disability results from 
an injury that is through and through or a deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.  
See 38 C.F.R. § 4.56 (d)(2)(i).  There must be service 
department records or other evidence of in-service treatment 
for the wound, as well as a record of consistent complaints 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly a lowered threshold of fatigue 
after average use, which affects the particular functions 
controlled by the injured muscles.  See 38 C.F.R. § 4.56 
(d)(2)(ii).  The objective findings must consist of entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue, as well as 
some loss of deep fascia, muscle substance, or impairment of 
muscle tonus, and a loss of power or lowered threshold of 
fatigue when compared to the sound side.  See 38 C.F.R. 
§ 4.56 (d)(2)(iii).

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture throughout the evaluation 
period more nearly approximates by analogy the disability 
picture for a moderate muscle injury to Muscle Group VIII.  
Essentially, the veteran appears to have pain and tenderness 
with flare-ups two to three times a month which interfere 
with some use of the right hand, such as writing and 
grasping objects.  He also has some mild limitation of 
movement of the wrist as compared to the left side.  The 
complaints have been objectively related to the service-
connected right wrist pathology, including a scapholunate 
ligament tear which Dr. Shealy has also associated with 
instability of the right wrist.  The 0 percent rating for a 
slight disability generally does not contemplate impairment 
of function, whereas in this case the objective findings are 
sufficiently supportive of the veteran's complaints to 
establish that he has some impairment of function as he has 
described to various doctors and the Board.  

The objective clinical evidence, however, does not show that 
the veteran's right wrist disability is productive of 
symptoms shown in cases with more than moderate impairment 
so as to qualify for a rating in excess of 10 percent.  See 
38 C.F.R. § 4.56(d)(3).  The original injury is not 
analogous to a through and through or deep penetrating wound 
productive of loss of deep fascia and muscle substance.  
Although the veteran reports experiencing pain, weakness, 
and fatigue, the medical evidence does not show muscular 
atrophy or loss of muscle tone.  To the contrary, the 
veteran has had good muscle tone, and intact sensation and 
circulation.  Furthermore, there was no evidence of nerve 
damage or bony abnormalities.  

In reaching this decision, the Board has considered other 
applicable Diagnostic Codes including 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214 and 5215 for musculoskeletal 
disabilities.  With regard to the criteria for ankylosis of 
the wrist under Diagnostic Code 5214, there is no evidence 
that the veteran has favorable or unfavorable ankylosis.  
Ankylosis is the "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  The medical evidence does not show that the 
veteran's right wrist is stiff or that the veteran has a 
fixed deformity of the right wrist, despite dorsiflexion 
limited to 30 degrees during a flare-up.  Thus, a higher 
disability evaluation is not warranted on this basis.

Furthermore, under Diagnostic Code 5215, a 10 percent 
disability evaluation is assigned for limitation of motion 
of the wrist, where there is dorsiflexion of less than 15 
degrees or palmar flexion limited in line with the forearm.  
This is the maximum rating for loss of motion of the joint, 
major or minor.  Although the veteran had dorsiflexion to 50 
degrees and palmar flexion of 60 degrees, with dorsiflexion 
of 30 degrees, at least during a flare-up, such loss is 
contemplated by the analogy to muscle injury.  Further 
consideration of functional loss of motion is also 
unnecessary where the maximum rating is in effect for loss 
of motion.  See DeLuca, supra, and Johnston v. Brown, 10 
Vet. App. 80 (1997).

There are several additional Diagnostic Codes that are 
potentially relevant to the veteran's disability evaluation.  
Other applicable Diagnostic Codes considered included those 
used to rate diseases of the peripheral nerves, such as 
Diagnostic Codes 8511, 8512, 8514, 8515, and 8516.  However, 
the medical evidence does not confirm any peripheral 
neuropathies as a result of the veteran's right wrist 
disorder.  Therefore, the Board concludes that the findings 
do not justify an additional compensable disability 
evaluation under these criteria.

The Board has also considered whether the veteran is 
entitled to "staged" ratings for the service-connected 
disability at issue, as dictated in Fenderson, supra, and 
finds that at no time during the relevant appeal period was 
the veteran's disability more disabling than reflected by a 
10 percent rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  The Board concludes that the record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that the 
schedular criteria adequately encompass the veteran's 
disability picture.  There has been no showing by the 
veteran that his right wrist disorder, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  The veteran's right wrist disorder has 
not required any significant medical intervention since the 
veteran was discharged from service, and the veteran has not 
indicated that his right wrist disorder markedly interferes 
with employment.  Accordingly, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating to 38 C.F.R. § 3.321(b)(1) do not apply in this case.  

In conclusion, the Board finds that the record supports an 
initial 10 percent evaluation throughout the rating period, 
but the preponderance of the evidence is against a higher 
evaluation for the veteran's Grade II tendonopathy within 
the flexor carpi ulnaris, disruption of the radial 
collateral ligament, and intra-substance injury of the 
scapholunate ligament of the right wrist.  


ORDER

An initial disability evaluation of 10 percent for a Grade 
II tendonopathy within the flexor carpi ulnaris, disruption 
of the radial collateral ligament, and intra-substance 
injury of the scapholunate ligament of the right wrist is 
warranted, subject to criteria governing payment of monetary 
benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

